Luke, J.
Where an action is brought on a life-insurance policy providing that the insurance company “shall not be liable for death occurring while in the commission of, or as a punishment for, some act in violation of any law, nor shall it be liable for death resulting from the malicious or unlawful act or the culpable or intentional negligence of the insured or beneficiary hereunder,” and the defendant pleads that the death of the insured resulted from his unlawful conduct in pointing his pistol at his slayer and precipitating the difficulty in which he was slain, and the uncontradicted evidence sustains the plea, there can be no recovery.
[a) Stipulations like the one set out above must be construed reasonably, and the insurance company is not absolved from liability unless the death of the insured is the reasonable and legitimate consequence of the unlawful act.
The court erred in overruling the motion for a new trial.

Judgment reversed.


Broyles, O'. J., and BloocUvorth, J., concur.